Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 12/22/2021 is acknowledged.
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second optical element (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Fig. 3, element 270 is labeled “USB/CF/MDD”, wherein the acronym of “MDD” is unclear. Note that the specification (see paragraph [0087]) does not establish the acronym “MDD”.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 1, 11, 12, and 14 are objected to because of the following informalities:  
In claim 1, lines 5 and 9, the phrase “the features” should read “the patterned features” for improved clarity of antecedent basis.
In claims 11 and 12, line 2, the phrase “the plurality of features” should read “the plurality of patterned features” for improved clarity of antecedent basis.
In claim 10, line 2, the phrase “the features” should read “the patterned features” for improved clarity of antecedent basis.
In claim 14, line 1, the phrase “the features” should read “the patterned features” for improved clarity of antecedent basis. 
 Appropriate correction is required.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed inventions. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “emit light”, “to diffract light…to project a plurality of fringes…”, “to collect light emitted…”, “wherein the sample is to be aligned over the image sensor...”, “wherein the projected plurality of fringes is shaped to illuminate…”, “to diffract light by the light emitter to project a second plurality of fringes…”, “wherein the sample is to be aligned over the sensor…”, “to project the first plurality of fringes”, “to project the second plurality of fringes”, “are positioned over a respective one…”, “wherein the four patterned features are arranged in a square grid”, “wherein the three patterned features are arranged in an L-shape”, “wherein the features of the sample are aligned over each rectangular pixel”, “to spatially align the plurality of fringes…”, “only one features of the sample is positioned…”, are interpreted as intended uses of the claimed system and are given patentable weight to the extent which effects the structure of the system.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "light" in line 3. Since “light” is established in line 2, it is unclear if the light of line 3 is the same or different from the light of line 2. Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the respective pluralities" (plural) in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation "the regularly patterned features" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation "the pitch" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "light" in line 2. Since “light” is established in claim 1, it is unclear if the light of claim 5 is the same or different from the light of claim 1. Claims 6-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, 
Regarding claim 7, claim 7 recites the limitation "the optical elements" in lines 1-2.  It is unclear which optical element is being referred to.
Regarding claim 7, claim 7 recites the limitation "light" in line 2. Since “light” is established in claim 1, it is unclear if the light of claim 7 is the same or different from the light of claim 1.
Regarding claim 15, claim 15 recites the limitation "the structured illumination imaging system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 16, claim 16 recites the limitation "one feature" in line 1. Since “patterned features” is established in claim 1, it is unclear if the one feature of claim 16 is the same or different from the patterned features of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 recites “wherein only one feature of the sample is positioned over each of the plurality of pixels…” Claim 1 recites “a plurality of the patterned features is aligned over only one feature is positioned over each of the plurality of pixels, claim 16 does not include all of the limitations of claim 1 which it depends (i.e. a plurality of patterned features aligned over each of the plurality of pixels). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012223214).
Regarding claim 1, Lee teaches a system (Fig. 1), comprising: 
a light emitter (200) to emit light (210); 
an optical element (paragraph [0080], “diffraction grating”) capable of diffracting light emitted by the light emitter to project a plurality of fringes on a plane of a sample comprising patterned features (diffraction gratings are inherently capable of diffracting light to project a plurality of fringes); and 
an image sensor (Fig. 1, element 100) capable of collecting light emitted by the features of the sample, the image sensor comprising a plurality of pixels (Fig. 2(a), element 124), 
wherein the sample is capable of being aligned over the image sensor such that a plurality of the patterned features is aligned over each of a respective one of the plurality of pixels along a first axis,
wherein the projected plurality of fringes is capable of being shaped to illuminate one of the features of each of the respective pluralities of the patterned features (paragraph [0080] teaches the illumination source and diffraction grating is capable of illuminating a sample).
Note that the functional recitations that describe the light emitter, optical element, and image sensor are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Note that the plurality of fringes and the sample comprising patterned features are not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be used with the system at a different time. It is suggested to positively recite the sample comprising patterned features as a structure of the system if the applicant desires the sample to be given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 2, Lee further teaches wherein the projected plurality of fringes is capable of having fringe width (paragraph [0081] teaches that fringes, i.e. focus spots, may have a diameter of any suitable size such as 0.4 microns) that is at least about the same or greater than a dimension of the regularly patterned features, and wherein the fringe width is less than the pitch of each of the plurality of pixels (paragraph [0048] teaches a pixel may be 1-10 microns and paragraph [0081] teaches that fringes, i.e. focus spots, may have a diameter of 
Note that the functional recitations that describe projected plurality of fringes are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Note that the plurality of fringes and the sample comprising patterned features are not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be used with the system at a different time. Thus, the fringe width is capable of being the same or greater than patterned features of a sample that is introduced at a later time.
Regarding claim 3, Lee further teaches wherein the image sensor is an active pixel image sensor (paragraph [0008], “CMOS image sensor”).
Regarding claim 4, Lee further teaches wherein the image sensor is a complementary metal-oxide-semiconductor (CMOS) image sensor (paragraph [0008], “CMOS image sensor”).
Regarding claim 10, Lee further teaches wherein each of the plurality of pixels is a rectangular pixel (paragraph [0048], “rectangular, square”), wherein the features of the sample are capable of being aligned over each rectangular pixel in a linear array.
Note that the sample comprising the patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be aligned over each pixel with the system at a different time. 

Regarding claim 11, Lee further teaches wherein each of the plurality of pixels is a square pixel (paragraph [0048], “square”), wherein each of the pluralities of features is capable of comprising two features having an aspect ratio of about 2:1.
Note that the sample comprising patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be introduced to the system at a different time, wherein the sample may comprise two features having an aspect ratio of about 2:1.
Regarding claim 12, Lee further teaches wherein each of the plurality of pixels is a square pixel (paragraph [0048], “square”), wherein each of the pluralities of features is capable of comprising three features having an aspect ratio of about 3:1.
Note that the sample comprising patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be introduced to the system at a different time, wherein the sample may comprise three features having an aspect ratio of about 3:1.
Regarding claim 13, Lee further teaches wherein the sample is capable of being formed over the image sensor (Fig. 3).
Regarding claim 14, the sample comprising patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus, thus Lee teaches all of the elements of claim 14. 

Regarding claim 15, Lee further teaches wherein the image sensor comprises first and second alignment rows (Fig. 2(a), interpreted as rows of element 132 in the x direction) or columns of pixels (Fig. 2(a), interpreted as columns of element 132 in the y direction), wherein the first and second alignment rows or columns are capable of spatially aligning the plurality of fringes with the sample and image sensor.
Note that the functional recitations that describe the first and second alignment rows or columns are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 16, Lee further teaches wherein only one feature of the sample is capable of being positioned over each of the plurality of pixels of the first and second alignment rows or columns (Fig. 3).
Note that the sample comprising the patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be aligned over each pixel with the system at a different time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 3 above, and further in view of Jurag et al. (WO 2017184997 A1).
Regarding claim 5, while Lee teaches the illumination source may comprise a diffractive optical element (paragraph [0080]), Lee fails to teach the system further comprising: a second optical element to diffract light emitted by the light emitter to project a second plurality of fringes on the plane of the sample, wherein the second plurality of fringes is orthogonally oriented relative to the first plurality of fringes.
Jurag teaches a device for luminescence imaging comprising an array of imaging pixels (abstract). Jurag teaches characteristics of photons can be selected independently from a group consisting of wavelength, polarization, and angle (paragraph [00114]). Jurag teaches simulated field strengths within a photonic crystal for a radiation source that generates photons having different characteristics at different times (paragraph [00107], Figs. 6A-6B). Jurag teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Jurag to provide the system further comprising: a second optical element to diffract light emitted by the light emitter to project a second plurality of fringes on the plane of the sample, wherein the second plurality of fringes is orthogonally oriented relative to the first plurality of fringes. Doing so would have allowed for improved control of the plurality of fringes to selectively excite specific features of the sample, as taught by Jurag. 
Regarding claim 6, Lee in view of Jurag further teaches wherein the sample is capable of being aligned over the image sensor such that a second plurality of the patterned features is positioned over a respective one of each of the plurality of pixels, wherein each of the second plurality of the patterned features are aligned along a second axis orthogonal to the first axis, wherein the projected second plurality of fringes is shaped to illuminate one of each of the second plurality of the patterned features.
Note that the functional recitations that describe the projected plurality of fringes are interpreted as an intended use of the claimed apparatus and are given patentable weight to the 
Note that the sample comprising the patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample can be aligned over each pixel with the system at a different time. 
Regarding claim 8, Lee in view of Jurag further teaches wherein four patterned features are capable of being positioned over a respective one of the plurality of pixels, wherein the four patterned features are capable of being arranged in a square grid over the pixel.
Note that the sample comprising the patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample with any shape can be arranged over each pixel with the system at a different time. 
Regarding claim 9, Lee in view of Jurag further teaches wherein three patterned features are capable of being positioned over a respective one of the plurality of pixels, wherein the three patterned features are capable of being arranged in an L-shape over the pixel.
Note that the sample comprising the patterned features is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. In the instant claim, any sample with any shape can be arranged over each pixel with the system at a different time. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jurag as applied to claim 6 above, and further in view of Namiki (US 20070046946 A1).
Regarding claim 7, while Lee teaches the illumination source may comprise a diffractive optical element (paragraph [0080]), Lee in view of Jurag fails to explicitly teach wherein the 
Namiki teaches a microscope comprising an illuminating optical system and an observing optical system (abstract). Namiki teaches a first transmissive diffraction grating (paragraph [0118]) and a second transmissive diffraction grating (paragraph [0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Jurag to incorporate the teachings of Namiki to provide wherein the optical elements to diffract light comprise a horizontal transmissive diffraction grating to project the first plurality of fringes and a vertical transmissive diffraction grating to project the second plurality of fringes. Doing so would utilize known types of diffraction gratings in the art, which would have a reasonable expectation of successfully projecting fringes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osawa et al. (US 20100141750 A1) teaches a microscope that uses spatially modified lighting light to illuminate a sample (abstract). Osawa teaches a diffraction grating with sinusoidal transmissivity distribution that has diffraction patterns in two directions that are orthogonal (paragraph [0038]).

 Arpali et al. (ARPALI ET AL: "High-throughput screening of large volumes of whole blood using structured illumination and fluorescent on chip imaging", LAB ON A CHIP, vol. 12, no. 23, 17 September 2012 (2012-09-17), page 4968) teaches the limitations of claim 1 comprising a light emitter (Fig. 2, laser), an optical element (page 4969, right column, first full paragraph, “SLM”), and an image sensor (page 4969, right column, first paragraph, “CMOS”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HENRY H NGUYEN/Examiner, Art Unit 1798    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798